DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument, see pages 8-10, filed on Jul. 11, 2022, with respect to claims 1-3, 8-11, 14, 16-17 and 19-20 and 22-23 have been fully considered but they are not persuasive. In response to applicant’s argument that Narita does not disclose a border, Narita discloses [0012] based on viewpoint position information regarding the viewpoint position of the user, it is determined whether the viewpoint position of the user is included in the viewpoint position range suitable for the content [i.e., the positioning zone], and, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content [i.e., a triggering area], display control for displaying a viewpoint position guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content is executed.  The two zones are distinct, and therefore, inherently have a border. As evidenced in Fig. 17, for example, and admitted by applicant, Narita displays content when user is in the viewpoint position syitable for content and a different image, see the arrow, e.g., , when the user is not included in the viewpoint position range suitable for the content, i.e., the triggering area. 
Applicant’s argument regarding claims 2 and 10 is not persuasive. Examiner cited numerous paragraphs describing the viewpoint angle. Also, Figs. 16-20 show the extension of the pyramidal shape. Fig. 19, for example, shows W1-4 which extend to a pyramidal shape, which mirrors the viewpoint position of the viewer. 
Applicant's argument regarding the amended limitation “applied to the displayed multi view content” is persuasive, but they are moot in view of new grounds of rejection necessitated by amendment.
Applicant's argument regarding claims 6 are persuasive. The rejection has been withdrawn.
Applicant's argument regarding claims 20 and 23, is not persuasive. The change in the direction of the viewpoint guidance illustrates a parallax intensity effect. Examiner interprets a parallax intensity effect to be the change in angle of the viewpoint guidance as the user moves. Since the arrow shows different direction intensities, it reads on the claim. Examiner suggests clarifying what is meant by a parallax intensity effect.
Applicant's argument regarding claims 4 and 17, is not persuasive. In response to applicant's argument that there is no motivation to combine the two references of Narita and Daly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 
Specification
The amendment filed 07/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “one or more incentive effects, applied to the displayed multi view content.” Nothing in the disclosure contains an anything applied to the displayed multi view content, and there are no figures demonstrating anything “applied to the displayed multi view content.” The disclosure recites “To prevent the user from reaching the limits of the displayed multi view content (e.g. leading to the display of black bands 300 on the edges of the display screen as shown in Figures 3A and 3B).” Thus, black bands appear at the limits of the displayed view, but are not “applied to the displayed multi view content.” Additionally, “In an embodiment, when the visual cue (for instance arrows) is implemented, one or more arrows can be displayed” is disclosed, in which case, arrows are displayed, but not “applied to the displayed multi view content.” In other words, the visual cue is displayed, but is not otherwise related to the multi view content.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 14 is objected to because of the following informalities: “wherein the instructions operative” should be “wherein the instructions are operative.”  Appropriate correction is required.
Regarding claim 14, the limitation “wherein the instructions operative to further cause the apparatus to display at least one of the positioning zone and the triggering zone” is objected to because the zones are defined in the independent claims as being the area in which the user is located. See also instant application Fig. 10 and ¶ [0147]. If the area is where the user is located, how can the area be shown on the display? FIGS. 2A to 2D show four examples of projection 210A to 210D of a multi view content of a same acquired scene 200 associated with four different position of the user's head with respect to the display screen 106. The specification also discloses “limits of the displayed multi view content (e.g. leading to the display of black bands 300 on the edges of the display screen as shown in FIGS. 3A and 3B).” Nothing in the disclosure illustrates or explains displaying the positioning zone and triggering zone. For the purpose of examination, it is interpreted as “wherein the instructions are operative to further cause the apparatus to display at least one of theprojection of a multi view content and the limits of the displayed multi view content.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16-17, 19, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “one or more incentive effects, applied to the displayed multi view content.” Nothing in the disclosure contains an anything applied to the displayed multi view content, and there are no figures demonstrating anything “applied to the displayed multi view content.” The disclosure recites “To prevent the user from reaching the limits of the displayed multi view content (e.g. leading to the display of black bands 300 on the edges of the display screen as shown in Figures 3A and 3B).” Thus, black bands appear at the limits of the displayed view, but are not “applied to the displayed multi view content.” Additionally, “In an embodiment, when the visual cue (for instance arrows) is implemented, one or more arrows can be displayed” is disclosed, in which case, arrows are displayed, but not “applied to the displayed multi view content.” In other words, the visual cue is displayed, but is not otherwise related to the multi view content.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-17, 19, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Taking independent claim 1 as exemplary, claim 1 recites “one or more incentive effects, applied to the displayed multi view content”, however, dependent claim 3 recites “one or more visual cues indicating a direction on the display screen.” It is not clear how “a visual cue on the display screen” relates to it being “applied to the displayed multi view content.” Does it mean it is overlapped, or modifies the content or? For the purpose of examination, it is interpreted as unrelated to the content, and merely is just a visual cue on the display screen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narita et al (US/2015/0042557 A1), hereafter Narita.
Regarding claim 23, Narita discloses an apparatus, comprising: a processor (¶0011, a computer, Fig.2 23, 901, CPU, ¶173); and a memory-storing device storing instructions operative, when executed by the processor (¶¶0011, 75, 127, 154), to cause the apparatus to: define a triggering area ([0012] based on viewpoint position information regarding the viewpoint position of the user, it is determined whether the viewpoint position of the user is included in the viewpoint position range suitable for the content, and, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content [i.e., a triggering area], display control for displaying a viewpoint position guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content is executed), the triggering area having a border with the border being arranged, at least partially, within a positioning zone ([0012] According to the present disclosure, based on viewpoint position information regarding the viewpoint position of the user, it is determined whether the viewpoint position of the user is included in the viewpoint position range suitable for the content, and, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content [i.e., a triggering area], display control for displaying a viewpoint position guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content is executed.), for observing a multi view content displayed on a display based on a position of a viewer (Figs. 15-Fig.17, ¶¶0140-158); and when the viewer position is located within said triggering area, trigger one or more incentive effects (Figs.17 arrow, ¶¶0156-59, viewer is inherently within the area for the guidance arrow to appear), wherein the one or more incentive effects comprise at least one of: a darkening effect to darken the display screen depending on the viewer position within the triggering area, and a parallax intensity effect to adapt an intensity of a parallax effect associated with a viewer movement within the triggering area ([0159] FIGS. 17A and 17B show examples of the viewpoint guidance object displayed if the viewpoint position of the user is wanted to be guided to the left side more than where it is presently. In FIG. 17A, an arrow object A showing the direction of the viewpoint is displayed as a viewpoint guidance object. Also, in FIG. 17B, rectangular objects G1 to G3 are displayed as viewpoint guidance objects. The rectangular objects G1 to G3 are objects displayed so that as the viewpoint position of the user approaches the preferable range, the plurality of rectangles can be seen as integrating together.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 24, 8-11, 14, 26, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al (U.S. Patent Application Publication No. 2015/0042557 A1), [hereafter Narita], and further in view of Borel, (U.S. Patent Application Publication No. 2016/0234481 A1), [hereinafter Borel].
Regarding Claim 1, Narita disclosed, a method comprising: defining a triggering area ([0012] based on viewpoint position information regarding the viewpoint position of the user, it is determined whether the viewpoint position of the user is included in the viewpoint position range suitable for the content, and, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content [i.e., a triggering area], display control for displaying a viewpoint position guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content is executed), the triggering area having a border with the border being arranged, at least partially, within a positioning zone for observing a multi view content displayed on a display based on a position of a viewer (Figs.15-Fig.17, ¶¶0140-58); and when the viewer position is located within said triggering area, triggering one or more incentive effects (Fig.17A arrow ¶¶0158-59).  
However, Narita does not explicitly disclose applied to the displayed multi view content.
Borel suggests applied to the displayed multi view content ([0012] when the user is positioned at the extreme borders [i.e., triggering area] of opposite sweet spots, an image (or a logo, or a symbol) [i.e., incentive effect] appears indicating in which direction the viewer has to move).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the multi-viewer method of Narita with the guidance symbols suggested by Borel. The motivation would be so the user can move to the sweet spot position for better viewing. Borel at ¶0012.
Regarding claim 2, Narita¸ further in view of Borel, hereinafter [Narita-Borel], suggest all the limitations and motivation of claim 1, as discussed above. Narita also suggests wherein the positioning zone and the triggering area both have a pyramidal shape ([0149] There are no particular limitations regarding the shape of the viewpoint guidance object displayed on the display screen by the object display control unit 203, and it is possible to use any shape as long it does not impose a load on the user and promotes viewpoint movement by the user. Such viewpoint guidance object, for example, may be an arrow object suggesting the correct direction of the viewpoint, any object that is firstly displayed correctly when it becomes the correct viewpoint position, or the like. Also, 003-5, 63-68, 136, 159-161).
Regarding claim 3, Narita-Borel suggest all the limitations and motivations of claim 1, as discussed above. Borel also suggests one or more visual cues indicating a direction on the display screen (FIG. 3(B) represents an arrow that is perceived by a viewer in the case that the eye 107 is on the edge of the zone 101 [i.e., in the triggering area].)
Regarding claim 24, Narita-Borel suggest all the limitations and motivation of claim 1, as discussed above. Narita also discloses wherein the one or more incentive effects comprise a parallax intensity effect to adapt an intensity of a parallax effect associated with a viewer movement within the triggering area (Narita based on viewpoint position information regarding the viewpoint position of the user, it is determined whether the viewpoint position of the user is included in the viewpoint position range [i.e., within triggering zone or not] suitable for the content, and, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content, display control for displaying a viewpoint position guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content is executed).
Regarding claim 8, Narita-Borel suggest all the limitations and motivation of claim 1, as discussed above. Narita also suggests wherein the multi view content having been acquired by an acquisition device, the positioning zone is established based on one or more obtained acquisition parameters of the acquisition device and one or more obtained parameters of the display screen ([0009] an information processing apparatus including a viewpoint position determination unit that determines, based on acquired viewpoint position information regarding a viewpoint position of a user, whether the viewpoint position of the user is included in a viewpoint position range suitable for content, and an object display control unit that, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content, performs display control for displaying a viewpoint guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content; and the viewpoint position determination unit 201 determines whether the viewpoint position corresponding to the viewpoint position information is included in the preferable viewpoint position range by referring to a parameter representing the viewpoint position included in the viewpoint position information output from the user viewpoint position specification unit 113; 0144, 77, 175).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the multi-viewer method of Borel with the positioning zone suggested by Narita. The motivation would be to ensure the user’s viewpoint is in a position range suitable for content. Narita at ¶0009.
Regarding Claim 9, Narita-Borel suggest all the limitations and motivation of claim 1, in method form rather than apparatus form. Narita also suggests an apparatus, comprising: a processor ([0011] a computer, Fig. 2 23, 901, CPU, [0173]); and a memory-storing device storing instructions operative, when executed by the processor ([0011, 75, 127, 154]).
Regarding claim 10, Narita-Borel suggest all the limitations and motivation of claim 2, in method form rather than apparatus form, and claim 9, as discussed above. Therefore, the supporting rationale of the rejection to claims 2 and 9 applies equally as well to those elements of claim 10. 
Regarding claim 11, Narita-Borel suggest all the limitations and motivation of claim 3, in method form rather than apparatus form, and claim 9, as discussed above. Therefore, the supporting rationale of the rejection to claims 3 and 9 applies equally as well to those elements of claim 11.
Regarding claim 14, Narita-Borel suggest all the limitations and motivation of claim 9, as discussed above. Narita also discloses wherein the instructions operative to further cause the apparatus to display at least one of the positioning zone and the triggering zone ([0157] If the viewpoint position of the user disclosed in the viewpoint position information is included in the preferable viewpoint position range of the content like shown in FIG. 16, a determination result by the viewpoint position determination unit 201 is output to the content display control unit 205. As a result, under display control by the content display control unit 205, content like shown in FIG. 16 is displayed on the display screen D.)
Regarding claim 26, Narita-Borel suggest all the limitations and motivation of claim 9, as discussed above. Narita also discloses wherein the one or more incentive effects comprise a parallax intensity effect to adapt an intensity of a parallax effect associated with a viewer movement within the triggering area ([0012] based on viewpoint position information regarding the viewpoint position of the user, it is determined whether the viewpoint position of the user is included in the viewpoint position range [i.e., within triggering zone or not] suitable for the content, and, if the viewpoint position of the user is not included in the viewpoint position range suitable for the content, display control for displaying a viewpoint position guidance object that guides the viewpoint of the user to the viewpoint position range suitable for the content is executed).
Regarding claim 16, Narita-Borel suggest all the limitations and motivation of claim 1, as discussed above. Narita also discloses wherein the multi view content is displayed with a parallax effect, the parallax effect generated based on a detected head position of the viewer ([0159] FIGS. 17A and 17B show examples of the viewpoint guidance object displayed if the viewpoint position of the user is wanted to be guided to the left side more than where it is presently. In FIG. 17A, an arrow object A showing the direction of the viewpoint is displayed as a viewpoint guidance object. Also, in FIG. 17B, rectangular objects G1 to G3 are displayed as viewpoint guidance objects. The rectangular objects G1 to G3 are objects displayed so that as the viewpoint position of the user approaches the preferable range, the plurality of rectangles can be seen as integrating together.).
Regarding claim 20, Narita-Borel suggest all the limitations and motivation of claim 24, as discussed above. Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to those elements of claim 20.


  Claims 17, 4-5, 12, 25, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narita-Borel, as applied to claim 1 above, and further in view of Daly, (U.S. Patent Application Publication No. 2008/0088935 A1), [hereinafter Daly].
Regarding claim 17, Narita-Borel suggest all the limitations and motivations of claim 1, as discussed above. However, Narita-Borel do not explicitly disclose wherein the one or more incentive effects comprise a darkening effect to darken the display screen depending on the viewer position within the triggering area.
Daly suggests wherein the one or more incentive effects comprise a darkening effect to darken the display screen depending on the viewer position within the triggering area (image A 55 is loaded with intended viewable image content for the central viewer 50 and image B [i.e., the triggering area] is loaded with a black image to simulate the behavior of the film-based privacy screens. In this way, the lurkers see only a black screen; 0052 and Figs. 5 and [0022] FIG. 17 shows the image of FIG. 16 as it would be seen from varying angles on a multi-view display with a black field mask used as a mask image; [“darkening effect” is interpreted as any part of the screen darkening, see p. 21 of the instant application]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the multi-viewer method of Narita-Borel with the privacy masking suggested by Daly. The motivation would be so  the display can be used as a privacy display as viewers on either side [i.e., in the triggering zone] will not be able to see the first image 55. Daly at ¶0053.
Regarding claim 4, Narita-Borel, further in view of Daly, [hereinafter Narita-Borel- Daly] suggest all the limitations and motivation of claim 17, as discussed above. Daly also suggests wherein the darkening effect increases when an angle of view associated with the viewer position located within the triggering area increases (Fig. 2 illustrates the area progressively getting darker and image A 55 is loaded with intended viewable image content for the central viewer 50 and image B is loaded with a black image to simulate the behavior of the film-based privacy screens. In this way, the lurkers see only a black screen; 0052 and Figs. 5 and [0022] FIG. 17 shows the image of FIG. 16 as it would be seen from varying angles on a multi-view display with a black field mask used as a mask image; [“darkening effect” is interpreted as any part of the screen darkening, see p. 21 of the instant application]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the multi-viewer method of Narita-Borel with the privacy masking suggested by Daly. The motivation would be so  the display can be used as a privacy display as viewers on either side [i.e., in the triggering zone] will not be able to see the first image 55. Daly at ¶0053.
Regarding claim 5, Narita-Borel-Daly suggest all the limitations and motivation of claim 4, as discussed above. Daly also suggests wherein the darkening effect increases linearly with the angle of view of the viewer position (The blending ratio relationship is linear with viewing angle and saturates at 45 degrees; 0056, 52, 22 and Figs. 2, 6 and 17).
Regarding claim 12, Narita-Borel-Daly suggest all the limitations and motivation of claim 4, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12. 
Regarding claim 25, Narita-Borel-Daly suggest all the limitations and motivation of claim 17, in method form rather than apparatus form, and claim 9, as discussed above. Therefore, the supporting rationale of the rejection to claims 17 and 9 applies equally as well to those elements of claim 25.
Regarding claim 19, Narita-Borel suggest all the limitations and motivation of claim 1, as discussed above. Narita also discloses wherein the one or more incentive effects change when an angle of view associated with the viewer position located(Figs. 17A-B and 18A-B; 0159-61). Daly suggests within the triggering area changes ((Fig. 2 illustrates the area progressively getting darker and image A 55 is loaded with intended viewable image content for the central viewer 50 and image B [i.e., the triggering area]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the multi-viewer method of Narita-Borel with the privacy masking suggested by Daly. The motivation would be so  the display can be used as a privacy display as viewers on either side [i.e., in the triggering zone] will not be able to see the first image 55. Daly at ¶0053. While Daly has a different use for the darker screen, it performs the same function and therefore meets the claim.
Regarding claim 21, Narita-Borel suggest all the limitations and motivation of claim 20, as discussed above. However, Narita-Borel do not explicitly disclose wherein the one or more incentive effects is the darkening effect, and the darkening effect increases when an angle of view associated with the viewer position located within the triggering area increases.
Daly suggests wherein the one or more incentive effects is the darkening effect, and the darkening effect increases when an angle of view associated with the viewer position located within the triggering area increases (Fig. 2 and image A 55 is loaded with intended viewable image content for the central viewer 50 and image B  [i.e., the triggering area] is loaded with a black image to simulate the behavior of the film-based privacy screens. In this way, the lurkers see only a black screen; 0052 and Figs. 5 and [0022] FIG. 17 shows the image of FIG. 16 as it would be seen from varying angles on a multi-view display with a black field mask used as a mask image; [“darkening effect” is interpreted as any part of the screen darkening, see p. 21 of the instant application]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the multi-viewer method of Narita with the privacy masking suggested by Daly. The motivation would be so  the display can be used as a privacy display as viewers on either side will not be able to see the first image 55. Daly at ¶0053.

Allowable Subject Matter
Claims 6, 13 and 22  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments on p. 10 are persuasive. The closest prior art of record does not disclose “wherein the parallax intensity effect decreases the speed of movement of elements appearing in the multi view content displayed on the screen, when an angle of view associated with the viewer position located within the triggering area increases.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Redert US2004/0156631 A1 suggests a parallax effect associated with user movement  [0015]. See also Vesely US 9,299,183 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487